Case 3:11-cv-00638-JAH-KSC Document 377 Filed 02/18/20 PageID.10302 Page 1 of 8



   1 J. CHRISTOPHER JACZKO (149317)
     PROCOPIO, CORY, HARGREAVES & SAVITCH LLP
   2 525 B Street Suite 2200
     San Diego, CA 92101
   3 Telephone: (619) 906-5748
     Facsimile: (619) 744-5418
   4 chris.jaczko@procopio.com
   5 DAVID B. CUPAR (Pro Hac Vice)
     MATTHEW J. CAVANAGH (Pro Hac Vice)
   6 MCDONALD HOPKINS LLC
     600 Superior Avenue East
   7 Suite 2100
     Cleveland, OH 44114
   8 Telephone: (216)348-5730
     Facsimile: (216)348-5474
   9 dcupar@mcdonaldhopkins.com
     mcavanagh@mcdonaldhopkins.com
  10
     Attorneys for Defendant and Counterclaimant SPECTRUM
  11 LABORATORIES, LLC and Defendant JAMES MATTHEW STEPHENS
  12                      UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF CALIFORNIA
  13
     DR. GREENS, INC., a California             )       No. 11cv0638 JAH (KSC)
  14 corporation,                               )
                                                )
  15                 Plaintiff,                 )       SPECTRUM’S REPLY TO GARY
                                                )       L. EASTMAN’S RESPONSE TO
  16 v.                                         )
                                                )       ORDER TO SHOW CAUSE
  17 JAMES MATTHEW STEPHENS,                    )
     an individual, and SPECTRUM                )       District Judge: Hon. John A. Houston
  18 LABORATORIES, LLC, an Ohio                 )
     limited liability company,                 )       Magistrate Judge: Hon. Karen S.
  19                                            )       Crawford
                   Defendant.                   )
  20                                            )
                                                )
  21                                            )
       AND RELATED CROSS ACTION                 )
  22                                            )
  23
       I.       Introduction
  24
                The nearly 30 pages of combined briefing and 396 pages of supporting
  25
       exhibits by Dr. Greens, Matt Green (collectively, “Greens”), and Gary Eastman,
  26
       contrary to their convoluted arguments, establish rather than disprove a violation of
  27
       this Court’s valid February 23, 2018 order (the “Order”).
  28
       {8633569: }                                  1                     11cv0638 JAH (KSC)
               SPECTRUM’S REPLY TO GARY L. EASTMAN’S RESPONSE TO ORDER TO SHOW CAUSE
Case 3:11-cv-00638-JAH-KSC Document 377 Filed 02/18/20 PageID.10303 Page 2 of 8



   1            The purpose of the Order is clear: with the jury verdict of willful infringement
   2 and monetary damages in place, the Order was to stop Greens and Eastman from
   3 avoiding the responsibility of that verdict. Unfortunately, as the Court repeatedly has
   4 seen in this case, (e.g., as detailed in ECF #357), Greens and Eastman once again
   5 chose a different path than following the law. An hour after the jury verdict and
   6 Order, Eastman and Greens pushed forward on an unlawful business scheme to
   7 evade judgment while unjustly enriching themselves. The Order – asserted once the
   8 jury determined monetary damages to compensate Spectrum was appropriate – was
   9 proper, as shown by Eastman and Greens’ improper behavior.
  10            Further, Greens and Eastman waived any objection to the Order. Greens and
  11 Eastman neither objected on February 23, 2018 when the Court entered the Order
  12 nor objected three days later when the Court and parties further discussed the issue.
  13 In fact, as outlined below, Eastman specifically stated “I – we have no challenge to
  14 that.” They did not alert the Court about Eastman filing suit against his client to
  15 foreclose on his client’s assets (including on “any and all of debtor’s cash and non-
  16 cash proceeds … and property in a safe-deposit box”) so that he – and not Spectrum
  17 Labs – would be made whole. Greens never filed a JMOL motion challenging the
  18 jury verdict, and did not oppose the Court entering a final judgment in this case,
  19 which further supports the correctness of the Court’s Order to enforce the monetary
  20 damages determined both by the jury and the Court.
  21            If Greens and Eastman believe that their unlawful behavior was somehow
  22 appropriate and, as set forth in the response, it was the Court who got it wrong, then
  23 they should have raised their objection two years ago. They should have also been
  24 forthright about what they were doing. They, however, did no such thing, and they
  25 can ask an appeals court to determine whether their post-verdict behavior was
  26 appropriate and whether the Court holding them responsible was as well.
  27            Finally, before allowing any argument or ruling on the appropriate sanction at
  28 the February 20, 2020 hearing, Spectrum requests that it be allowed the opportunity
       {8633569: }                                  2                        11cv0638 JAH (KSC)
               SPECTRUM’S REPLY TO GARY L. EASTMAN’S RESPONSE TO ORDER TO SHOW CAUSE
Case 3:11-cv-00638-JAH-KSC Document 377 Filed 02/18/20 PageID.10304 Page 3 of 8



   1 to examine Mr. Green and Mr. Eastman as witnesses. This will further assist the
   2 Court in determining the facts and ultimately the appropriate sanction.
   3 II.        Argument
   4            A.    Eastman and Greens Understood and Violated the Order.
   5                  1.    The Order was Clear and Understood by All.
   6            Both Greens and Eastman take the hyper-technical position that the term
   7 “monies,” as used in the Order, was strictly limited to cash. However, the term
   8 “monies” means “assets or compensation in the form [of] or readily convertible to
   9 cash,” or “[a]ssets that can easily be convertible to cash.” See, e.g., Webster’s Third
  10 International Dictionary 1458 (1993); Black’s Law Dictionary (9th Ed. 2009). But
  11 the fatal error in Eastman and Greens’ reading of the Order is not limited to the word
  12 “monies”—it also depends on the word “monies” being limited by the words
  13 “accounts held,” which it is not. (Eastman Decl. Ex. M. ln. 20 at 108 to ln. 4 at 109).
  14 Instead, the Order is broader and bars the transfer of “monies” from “accounts held”
  15 and “other entities controlled or owned by Dr. Greens or you.” (Id.)
  16            Further, Eastman’s own words (conveniently omitted in his brief) just three
  17 days after the Order, on February 26, 2018, confirm that exact understanding of the
  18 Order:
                      There will – I don’t think that the Court’s concern about,
  19
                      you know, wholesale transmissions of large sums of
  20                  money or assets from one group to another is needed, to
  21                  the extent they exist. But with regard to a limited stay on
                      bulk transfers, I – we have no challenge to that.
  22
  23 (See Eastman Decl. Ex. O ln.17 to ln. 22 at 128) (emphasis added).
  24            The record reflects not only the correct understanding of the ruling, but the
  25 fact that Eastman was orchestrating such a “wholesale transmission[] of large sums
  26 of money or assets,” i.e., the entirety of Dr. Greens to himself, at that very
  27 moment, while stating the opposite to the Court. Eastman’s false statement to the
  28 Court is an additional basis for contempt.
       {8633569: }                                 3                       11cv0638 JAH (KSC)
               SPECTRUM’S REPLY TO GARY L. EASTMAN’S RESPONSE TO ORDER TO SHOW CAUSE
Case 3:11-cv-00638-JAH-KSC Document 377 Filed 02/18/20 PageID.10305 Page 4 of 8



   1                       2.       Eastman and Greens Repeatedly Violated the Order.
   2              Even if the Order was narrowly limited to cash, the mountains of exhibits filed
   3 with Eastman’s declaration prove a transfer of “monies” from “accounts held” from
   4 Greens to Eastman occurred. For example, the “Notice of Public Sale” in Eastman’s
   5 Exhibit W lists among Dr. Greens, Inc. and Matthew Greens’ assets: “any and all of
   6 debtors’ accounts receivable, deposit accounts and final money judgments;…” and
   7 “any and all of debtors’ cash and non-cash proceeds (including insurance proceeds)
   8 and property in a safe deposit box.” (See, e.g., Eastman Decl. Ex. W at 318)
                      1
   9 (emphasis added). The excerpts of deposition testimony provided only in partial
  10 form as Eastman Exhibit T also reveals that among his assets include “accounts
                                                  2
  11 receivable.” (Eastman Decl. Ex. T at 195-96).
  12              Further, Eastman and Greens’ conduct throughout the period since the Order
  13 demonstrates that they had little regard for the Order. Eastman wrongly points the
  14 blame towards the Court for failing to “elicit[] any opposition from the Green
                                               3
  15 Parties,” (Eastman Resp., ECF # 374 at 9), Spectrum for failing to make the
  16 connection that “worked out a resolution” meant “take control of all asset,” (id. at
  17 16), and Spectrum again for not filing numerous post-trial motions (id. at 20-21).
  18              Eastman’s conduct ignoring the Order cannot be overlooked. When the Order
  19 was first discussed on February 23, 2018, Eastman did not object, and stated nothing
  20 about his security interest in Greens’ assets and monies nor the fact that he had,
  21 allegedly, called his attorney that day to perfect that interest with the intent of
  22 collecting on his $800,000 in outstanding fees. (Eastman Resp. at 11; Eastman Decl.
  23 ¶ 17; Ex. M at 108-109). When the topic of the Order came up again three days
  24   1
        These statements are repeated throughout the Exhibit W and is also found in Exhibit K, the First Amendment to the
  25   Attorney Client Agreement. That is worth noting because it shows that Eastman knew that he could be acquiring all of
       Greens’ cash as a result of the security interest he was perfecting.
  26   2
        Eastman asks the Court to take judicial notice of this exhibit. Spectrum objects to this request because they have not
       provided the entire deposition transcript nor all of the exhibits. Spectrum requests that these be provided in their
  27   entirety in advance of the hearing on Thursday, February 20, 2020.
  28   3
           Even though three days later, the Court allowed Mr. Eastman the opportunity to provide objections.

       {8633569: }                                                  4                                 11cv0638 JAH (KSC)
                 SPECTRUM’S REPLY TO GARY L. EASTMAN’S RESPONSE TO ORDER TO SHOW CAUSE
Case 3:11-cv-00638-JAH-KSC Document 377 Filed 02/18/20 PageID.10306 Page 5 of 8



   1 later, Eastman indicated that “I—we have no challenge to that.” (Eastman Decl. Ex.
   2 O ln.17 to ln. 22 at 128).
   3            When Eastman initiated a law suit in June, 2018 against Greens to collect its
   4 assets, Eastman did not inform the Court or Spectrum. When Eastman took control
   5 of the Greens assets following a public sale on September 19, 2019, he did not
   6 inform the Court or Spectrum. And finally, when Eastman moved the business from
   7 San Diego to Vancouver, Washington, he similarly neglected to inform the Court
   8 and Spectrum. Eastman’s lack of candor shows that he sought to hide what he was
   9 doing.
  10            B.    The Order is Valid and Eastman Waived All Objections.
  11            Eastman also takes the position that the Order is invalid ab initio, arguing that
  12 the Order was either “transparently invalid” and/or “had long expired.” (Eastman
  13 Resp. ECF# 374 at 19-23). Eastman neglects to mention that he specifically did not
  14 object to the arrangement, representing to the Court that “with regard to a limited
  15 stay on bulk transfers, I – we have no challenge to that.” (Eastman Decl. Ex. O ln.17
  16 to ln. 22 at 128). Further, the Order is valid and this Court had the inherent power to
  17 make it. The cases cited by Eastman are all distinguishable.
  18                  1.     Any Objections to the Validity of the Order Are Waived.
  19            Eastman and Greens have waived all objections to the validity of the Order. A
  20 waiver is “an intentional relinquishment or abandonment of a known right.” Coll.
  21 Sav. Bank v. Fla. Prepaid Postsecondary Educ. Expense Bd., 527 U.S. 666, 682
  22 (1999); see also, Matsuo Yoshida v. Liberty Mut. Ins. Co., 240 F.2d 824, 829 –830
  23 (9th Cir.1957). The following are “the requirements of a waiver: (1) the existence at
  24 the time of the waiver of a right, privilege, advantage or benefit; (2) the actual or
  25 constructive notice thereof; and (3) the intention to relinquish such right, privilege,
  26 advantage or benefit.” In re George, 177 F.3d 885 (9th Cir.1999). All of these
  27 elements are plainly present here: (1) Greens and Eastman had the right to object to
  28
       {8633569: }                                   5                        11cv0638 JAH (KSC)
               SPECTRUM’S REPLY TO GARY L. EASTMAN’S RESPONSE TO ORDER TO SHOW CAUSE
Case 3:11-cv-00638-JAH-KSC Document 377 Filed 02/18/20 PageID.10307 Page 6 of 8



   1 the Order, both at the time it was entered and three days later; (2) Mr. Eastman was
   2 explicitly given notice of the Order and given the opportunity to object; and (3)
   3 Eastman explicitly indicated to the Court that he and Greens did not have objections
   4 to the Order when he stated “with regard to a limited stay on bulk transfers, I – we
   5 have no challenge to that.” (Eastman Decl. Ex. O ln.17 to ln. 22 at 128).
   6                  2.    The Order was, and is, Valid.
   7            The Order was, and is, valid, and the case law cited to support the contention
   8 that the Court did not have the inherent authority to make such an order is
   9 distinguishable. Grupo and the line of cases cited all contemplate an injunction at a
  10 stage of litigation far before jury verdict. E.g., Grupo Mexicano de Desarrollo S.A.
  11 v. All. Bond Fund, Inc., 527 U.S. 308, 312 (1999) (temporary restraining order
  12 entered same day of filing case); Zhenhua Logistics (Hong Kong) Co. v. Metamining,
  13 Inc., No. C-13-2658 EMC, 2013 WL 3157906, at *5 (N.D. Cal. June 20, 2013)
  14 (complaint filed June 10, 2013; motion denying in part request for injunction, ten
  15 days later, June 20, 2013). Here, the jury rendered its verdict, including monetary
  16 damages. That verdict was entered into the record and has been published. See,
  17 2018 WL 1459813. Greens never moved for Judgment as a Matter of Law and
  18 consented without objecting to a final judgment. For all intents and purposes the
  19 “judgment establishing the debt” contemplated by Grupo had been in place as of the
  20 time of the Order. Grupo, 527 U.S. at 319. While the exact amount of the judgment
  21 had not been finalized, all of the pre-requisite steps had been taken. It was not a
  22 matter of “if” but a matter of “when.” Grupo, thus, not only does not bar the Order;
  23 it expressly permits it.
  24            C.    The Court Should Allow Questioning before Argument.
  25            While a violation of the Order is shown by the documents and the brief, the
  26 entire scope of the conduct of Greens and Eastman remains unclear. It is revealed
  27 that Gary Eastman now apparently owns and operates Dr. Greens through Pacific
  28 Inventory Services, LLC by “promoting and processing sales; filling orders;
       {8633569: }                                 6                        11cv0638 JAH (KSC)
               SPECTRUM’S REPLY TO GARY L. EASTMAN’S RESPONSE TO ORDER TO SHOW CAUSE
Case 3:11-cv-00638-JAH-KSC Document 377 Filed 02/18/20 PageID.10308 Page 7 of 8



   1 maintaining payroll, inventory, and the website; hiring and managing employees;
   2 etc.” (Eastman Response, ECF # 374 ln. 8-11 at 13). However, the exact scope of
   3 that relationship is not transparent from the exhibits or the responses. Spectrum
   4 seeks to cross-examine these witnesses since each provided testimony by declaration.
   5            D.    The Court has Inherent Power to Sanction Willful Disobedience
   6                  and Should Do So.
   7            Eastman, ironically, characterizes Spectrum’s proposed sanctions as
   8 “frivolous.” As the Court exhaustively described in its November 18, 2019 Order,
   9 the common theme in this case has been Eastman and Greens’ continued
  10 malfeasance and disrespect of Spectrum, the Court, and, generally, the rule of law.
  11 (ECF# 357).        Greens and Eastman created numerous unnecessary disputes that
  12 delayed and avoided discovery production that continually increased costs. (Id. at 6).
  13 They misled the Court causing it to rule in a fashion it wouldn’t have but for the
  14 misrepresentation. (Id. at 7). Overall, as the Court noted, “Defendants’ litigation
  15 tactics represented a pattern of gamesmanship to obtain an unfair advantage in the
  16 litigation.” (Id. at 9). Faced with yet another glaring example of Eastman and
  17 Greens’ gamesmanship, the Court has the inherent power to sanction willful
  18 disobedience and should do so. Chambers v. NASCO, Inc., 501 U.S. 32, 47, 111 S.
  19 Ct. 2123, 2134, 115 L. Ed. 2d 27 (1991) (recognizing the inherent power of federal
  20 courts to sanction willful disobedience).
  21            E.    The Court Should Grant Final Judgment.
  22            In its February 14, 2020 order, (ECF #375), the Court vacated the February
  23 24, 2020 hearing and stated that the Motion for Judgment (ECF #363) was suitable
  24 for adjudication without oral argument. The Court should enter judgment against
  25 Matthew Green, Dr. Greens, and their agents, assigns, acquirers, and successors-in-
  26 interest, including, but not limited to, Gary Eastman, Eastman APLC, Eastman
  27 McCartney, AR Acquisitions, LLC, and Pacific Inventory Services, LLC for all
  28 money damages, including attorneys’ fees, costs, and interest.
       {8633569: }                                7                      11cv0638 JAH (KSC)
               SPECTRUM’S REPLY TO GARY L. EASTMAN’S RESPONSE TO ORDER TO SHOW CAUSE
Case 3:11-cv-00638-JAH-KSC Document 377 Filed 02/18/20 PageID.10309 Page 8 of 8



   1 III.       Conclusion
   2            For the foregoing reasons, Counterclaim Plaintiff Spectrum submits that
   3 Greens and Eastman violated the Court’s valid Order and should be in held
   4 contempt.
     DATED: February 18, 2020                          MCDONALD HOPKINS LLC
   5
   6                                         By:       /s/ David Cupar     .
   7                                                   David Cupar

   8                                                   Attorneys for Defendant and
   9                                                   Counterclaimant SPECTRUM

  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       {8633569: }                                 8                      11cv0638 JAH (KSC)
               SPECTRUM’S REPLY TO GARY L. EASTMAN’S RESPONSE TO ORDER TO SHOW CAUSE
